ADVANCED DISPOSAL WASTE HOLDINGS CORP.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
FOR NAMED EXECUTIVE OFFICERS
 
THIS OPTION AGREEMENT (the “Agreement”) is made effective as of ______________
(the “Date of Grant”) between Advanced Disposal Waste Holdings Corp., a Delaware
corporation (the “Company”), and _________________ (the “Participant”).
 
This Agreement sets forth the general terms and conditions of Options.  By
accepting the Options, the Participant agrees to the terms and conditions set
forth in this Agreement and the Advanced Disposal Waste Holdings Corp. Amended
and Restated 2012 Stock Incentive Plan (the “Plan”).
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
 
1.           Grant of the Award.  Subject to the provisions of this Agreement
and the Plan, the Company hereby grants to the Participant the right and option
(the “Options”) to purchase ________________ shares of the Company’s common
stock (“Common Shares”) at an exercise price per share of $____________.
 
2.           Status of the Options.  The Options shall be nonqualified stock
options.
 
3.           Vesting Schedule.  Subject to earlier termination in accordance
with the Plan or this Agreement, the Options shall vest as follows, unless
previously vested or cancelled in accordance with the Plan or this Agreement
(each applicable date a “Scheduled Vesting Date”):
 
Scheduled Vesting Date
 
Percent of Options Vesting on Such Date
 
First Anniversary of the Date of Grant
 
33.33%
 
Second Anniversary of the Date of Grant
 
33.33%
 
Third Anniversary of the Date of Grant
 
33.34%
 



 
4.           Term.  The Options shall expire and no longer be exercisable ten
(10) years from the Date of Grant, subject to earlier termination in accordance
with the Plan or this Agreement.
 
5.           Termination of Service Generally.  In the event that the
Participant’s employment or other service with the Company or its Affiliates
terminates for any reason other than retirement, termination without Cause,
resignation for Good Reason, death or Disability, the Options shall cease to
vest, any unvested Options shall immediately be cancelled without consideration
and the Participant shall have no further right or interest therein.  Any vested
Options shall continue to be exercisable for a period of thirty (30) days
following the date of such termination; provided, however, that if the date
of  such termination of the Participant’s employment or other service falls on a
date on which the Participant is prohibited, by Company policy in effect on such
date, from engaging in transactions in the Company’s securities, such
termination date shall be extended to the date that is ten (10) days after the
first date that the Participant is permitted to engage in transactions in the
Company’s securities under such Company policy (but in no event later than the
expiration of the term of such Options as set forth herein or, subject to the
immediately preceding clause, earlier than thirty (30) days following the date
of the Participant’s termination of employment or other service with the Company
or its Affiliates).  To the extent that any vested Options are not exercised
within such period following termination of employment or other service, such
Options shall immediately be cancelled without consideration and the Participant
shall have no further right or interest therein.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Retirement; Termination without Cause; Resignation for Good
Reason.  Subject to Section 8 of this Agreement, if the Participant’s employment
or other service with the Company or its Affiliates terminates as a result of
the Participant’s retirement, termination without Cause or resignation for Good
Reason (“Cause” and “Good Reason” having the meanings set forth in Section 8 of
this Agreement), the Options shall continue to vest in accordance with their
terms as if the Participant’s employment or other service had not
terminated.  Any vested Options shall continue to be exercisable for a period of
one year following the date on which they became vested (but in no event later
than the expiration of the term of such Options as set forth herein).  To the
extent that any vested Options are not exercised within such timeframe, such
Options shall immediately be cancelled without consideration and the Participant
shall have no further right or interest therein.
 
7.           Death; Disability.  Subject to Section 8 of this Agreement, if the
Participant’s employment or other service with the Company or its Affiliates
terminates as a result of the Participant’s death or Disability, any remaining
unvested Options shall vest upon the date of such termination.  Any vested
Options shall continue to be exercisable for a period of one year following the
date on which they became vested (but in no event later than the expiration of
the term of such Options as set forth herein).  To the extent that any vested
Options are not exercised within such timeframe, such Options shall immediately
be cancelled without consideration and the Participant shall have no further
right or interest therein.
 
8.           Change of Control.  In the event of a Change of Control other than
the Initial Public Offering of the Company or its successor, prior to any
Scheduled Vesting Date, to the extent the successor company (or a subsidiary or
parent thereof) does not assume the Options and this Agreement or provide a
substitute therefor on substantially the same terms and conditions by the
consummation of the Change of Control, all vested and unvested Options shall
become fully vested and exercisable in accordance with Section 9 upon the
consummation of the Change of Control.  To the extent the successor company (or
a subsidiary or parent thereof) assumes or provides a substitute for the Options
on substantially the same terms and conditions, the existing vesting schedule
will continue to apply; provided, however, that, if upon or within 24 months
following the date of a Change of Control, the Participant’s employment or other
service with the Company or its Affiliates is terminated without Cause or the
Participant resigns for Good Reason, all of the Options shall become fully
vested and exercisable in accordance with Section 9.  For purposes of this
Section 8, the term “Cause” shall mean (a) with regard to any Participant who is
party to an employment agreement with the Company or any of its Affiliates which
contains a definition of “Cause,” the definition set forth in such agreement,
and (b) with regard to any other Participant: (i) any act or omission that
constitutes a material breach by the Participant of any obligations under an
employment or service agreement with the Company or one of its Affiliates or an
Award Agreement; (ii) the continued failure or refusal of the Participant to
substantially perform the duties reasonably required of the Participant as an
employee of or other service provider to the Company or one of its Affiliates;
(iii) any willful and material violation by the Participant of any law or
regulation applicable to the business of the Company or one of its Affiliates,
or the Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates.  For purposes of this Section 8, the term “Good Reason” shall
mean (x) with regard to any Participant who is party to an employment agreement
with the Company or any of its Affiliates which contains a definition of “Good
Reason,” the definition set forth in such agreement, and (y) with regard to any
other Participant: (i) the material diminution of the Participant’s title and/or
responsibilities or (ii) the Participant being required to relocate more than
twenty-five (25) miles from the Participant’s then-existing office.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Method of Exercising Options.
 
(a)           Notice of Exercise.  Subject to the terms and conditions of this
Agreement, the Options may be exercised by written notice to the Company signed
by the Participant and stating the number of Common Shares in respect of which
the Options are being exercised.  Such notice shall be accompanied by payment of
the full purchase price.  The date of exercise of the Options shall be the later
of (i) the date on which the Company receives the notice of exercise or (ii) the
date on which the conditions set forth in Section 9(b) are
satisfied.  Notwithstanding any other provision of this Agreement, the
Participant may not exercise the Options and no Common Shares will be issued by
the Company with respect to any attempted exercise when such exercise is
prohibited by law or any Company policy then in effect.  In no event shall the
Options be exercisable for a fractional Common Share.
 
(b)           Payment.  In order to exercise the Options, the Participant may
tender payment of the exercise price:  (i) in cash or cash equivalents; (ii) by
actual delivery or attestation to ownership of freely transferable Common Shares
already owned for a minimum of six months by the person exercising the Options;
(iii) by a combination of cash and Common Shares equal in value to the exercise
price; (iv) through net share settlement or similar procedure involving the
withholding of Common Shares subject to the Options with a value equal to the
exercise price; or (v) by such other means as the Committee may authorize.  If
payment is made in whole or in part with Common Shares (including through the
withholding of Common Shares subject to the Options), the value attributed to
such Common Shares shall be the mean of the high and low prices of the Common
Shares on the New York Stock Exchange composite list (or such other stock
exchange as shall be the principal market for the Common Shares) on the day of
the exercise.
 
(c)           Limitation on Exercise.  The Options shall not be exercisable
unless the offer and sale of Common Shares pursuant thereto has been registered
under the Securities Act of 1933, as amended (the “Securities Act”) and
qualified under applicable state “blue sky” laws or the Company has determined
that an exemption from registration under the Act and from qualification under
such state “blue sky” laws is available.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Automatic Cashout.  To the extent the Participant was precluded,
due to legal restrictions or Company policy, from exercising the Options in the
final period during which such exercise was otherwise permissible (which period
may include the scheduled expiration date of the Options), the Participant’s
in-the-money Options, that is, those Options for which the exercise price per
Common Share is less than the Fair Market Value of a Common Share, will be
exercised automatically, with no action required on the part of a Participant,
using a net share settlement or similar procedure immediately before their
scheduled expiration date.
 
10.           Nontransferability of Options.  Unless otherwise determined by the
Committee pursuant to the terms of the Plan, Options may not be sold, pledged,
or otherwise transferred except by the laws of descent and distribution.  The
Common Shares acquired pursuant to the Options shall be subject to the
Shareholders Agreement.
 
11.           Rights as a Shareholder.  The Participant shall have no rights as
a shareholder with respect to any Common Shares issuable upon exercise of the
Options until the Participant becomes a holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior to the date upon
which the Participant shall become the holder of record thereof.
 
12.           No Entitlements.
 
(a)           No Right to Continued Employment or Other Service
Relationship.  This Agreement does not constitute an employment or service
agreement and nothing in the Plan or this Agreement shall modify the terms of
the Participant’s employment or other service, including, without limitation,
the Participant’s status as an “at will” employee of the Company or its
Affiliates, if applicable.  None of the Plan, the Agreement, the grant of
Options, nor any action taken or omitted to be taken shall be construed (i) to
create or confer on the Participant any right to be retained in the employ of or
other service to the Company or its Affiliates, (ii) to interfere with or limit
in any way the right of the Company or its Affiliates to terminate the
Participant’s employment or other service at any time and for any reason or
(iii) to give the Participant any right to be reemployed or retained by the
Company or its Affiliates following a termination of employment or other service
for any reason.
 
(b)           No Right to Future Awards.  The Options and all other equity-based
awards under the Plan are discretionary.  The Options do not confer on the
Participant any right or entitlement to receive another grant of Options or any
other equity-based award at any time in the future or in respect of any future
period.
 
13.           Taxes and Withholding.  The Participant must satisfy any federal,
state, provincial, local or foreign tax withholding requirements applicable with
respect to the exercise of the Options.  The Company may require or permit the
Participant to satisfy such minimum tax withholding obligations through the
Company withholding of Common Shares not to exceed the minimum statutory
withholding requirement that would otherwise be received by such individual upon
the exercise of the Options.  The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           Securities Laws.  Regardless of whether the offering and sale of
options or Common Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Common Shares if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law or to enforce the intent of this Agreement, provided that such
restrictions upon the sale, pledge or other transfer of such Shares be no
greater than such restrictions on the sale, pledge or other transfer of Shares
owned by Star Atlantic Waste Holdings II, L.P. (“SAWH”) or any Affiliate (as
such term is defined in the Shareholders Agreement) of SAWH.
 
15.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends. The Participant understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Common
Shares together with any other legends that may be required by state or federal
securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND DRAG-ALONG RIGHTS HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE SHAREHOLDERS AGREEMENT TO WHICH THE ORIGINAL HOLDER OF THESE SHARES
IS A PARTY, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND DRAG-ALONG RIGHTS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


(b)           Stop-Transfer Notices. The Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)           Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Common Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the
Shareholders Agreement or (ii) to treat as owner of such Common Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Common Shares shall have been so transferred.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           Shareholders Agreement.  No Common Shares shall be issued pursuant
to Options until the Participant executes a Joinder Agreement whereby the
Participant agrees to be bound by the provisions of the Shareholders Agreement.


17.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
Initial Public Offering (as defined in this Section 17), the Participant shall
not directly or indirectly sell, make any short sale of, loan, hypothecate,
pledge, offer, grant or sell any option or other contract for the purchase of,
purchase any option or other contract for the sale of, or otherwise dispose or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Common Shares acquired under this Agreement without the prior written
consent of the Company or its underwriters.  Such restriction (the “Market
Stand-Off”) shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred and
eighty (180) days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Common Shares
subject to the Market Stand-Off, or into which such Common Shares thereby become
convertible, shall immediately be subject to such Market Stand-Off.  In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Common Shares acquired under this Agreement until the end of
the applicable stand-off period.  The Company and its underwriters shall be
beneficiaries of the agreement set forth in this Section 17.  This Section 17
shall not apply to Common Shares registered in a public offering under the
Securities Act, and the Participant shall be subject to this Section 17 only if
the directors and officers of the Company are subject to similar
arrangements.  “Initial Public Offering” shall mean a firm commitment
underwritten public offering of Shares or other event the result of which is
that Shares are tradable on the New York Stock Exchange, American Stock
Exchange, NASDAQ National Market or similar public market
system.  Notwithstanding the foregoing, the restrictions of the Market Standoff
provided herein shall be no greater than the restrictions imposed upon the
Common Shares owned by SAWH or any Affiliate (as such term is defined in the
Shareholders Agreement) of SAWH.
 
18.           Miscellaneous Provisions.
 
(a)           Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.
 
(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)           Incorporation of Plan; Entire Agreement.  This Agreement and the
Options shall be subject to the Plan, the terms of which are incorporated herein
by reference, and in the event of any conflict or inconsistency between the Plan
and this Agreement, the Plan shall govern.  This Agreement and the Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.  The Participant acknowledges receipt of
the Plan, and represents that he is familiar with its terms and provisions.
 
(e)           Amendments.  Subject to all applicable laws, rules and
regulations, the Committee shall have the power to amend this Agreement at any
time provided that such amendment does not adversely affect, in any material
respect, the Participant’s rights under this Agreement without the Participant’s
consent.  Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to the
Options without the consent of the Participant to the extent it deems necessary
or desirable in its sole discretion (i) to comply with or take into account
changes in, or rescissions or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules or standards and other
applicable laws, rules, regulations, guidance, ruling, judicial decision or
legal requirement, (ii) to ensure that the Options are not subject to taxes,
interest and penalties under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) to take into account unusual or nonrecurring
events or market conditions, or (iv) in any other manner set forth in Section 16
of the Plan.  Any amendment, modification or termination shall, upon adoption,
become and be binding on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person.  The Committee
shall give written notice to the Participant in accordance with Section 18(a) of
any such amendment, modification or termination as promptly as practicable after
the adoption thereof.  The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
Options in any manner that is consistent with the Plan and approved by the
Committee.
 
(f)           Section 409A of the Code.  It is the intention and understanding
of the parties that the Options granted under this Agreement do not provide for
a deferral of compensation subject to Section 409A of the Code.  This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any
Options.  Notwithstanding any other provision of this Agreement or the Plan, if
the Committee determines in good faith that any provision of the Plan or this
Agreement does not satisfy Section 409A or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, the
Committee may, in its sole discretion and without the consent of the
Participant, modify such provision to the extent necessary or desirable to
ensure compliance with Section 409A.  Any such amendment shall maintain, to the
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A.  This Section 18(f) does not create
an obligation on the part of the Company to modify the Plan or this Agreement
and does not guarantee that the Options will not be subject to interest and
penalties under Section 409A.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Successor.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to Section
10.
 
(h)           Choice of Law.  Except as to matters of federal law, this
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
(i)           Clawback.  Any awards made pursuant to the Plan shall be subject
to any recoupment policy adopted by the Company or required by law as in effect
from time to time.
 


 


 

 
ADVANCED DISPOSAL WASTE HOLDINGS CORP.
       
By:
   
Name:
   
Title:
 





The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
 

Participant Name (Printed):           Signature:           Date:    

 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------